Citation Nr: 1441226	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to March 1956 and from June 1959 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected erectile dysfunction should be rated as 20 percent disabling due to penile deformity.  The Veteran was provided with VA examinations dated in December 2008 and March 2010 to evaluate the Veteran's service-connected diabetes and associated disabilities to include erectile dysfunction.  These examinations only noted that the Veteran has erectile dysfunction secondary to his diabetes.  The examiners did not document the results of any physical examination of the Veteran's penis or discuss whether the Veteran's erectile dysfunction is manifested by penile deformity.  Therefore, the Board finds that the VA examinations provided to the Veteran are inadequate to evaluate the current severity of the Veteran's service connection erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA genitourinary examination to assess the current severity of his service-connected erectile dysfunction.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand, must be sent to the examiner for review.  The examiner should document the current severity of the Veteran's erectile dysfunction and any and all manifestations thereof, to include loss of erectile power and penile deformity.  

The examiner should indicate the extent to which any deformity of the penis is caused by the Veteran's underlying erectile dysfunction disability or service-connected diabetes.  

The examiner must provide an explanation for any opinion provided.  The Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his erectile dysfunction.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide an explanation for doing so.

2. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



